MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION REGISTRATION STATEMENT ON FORM S-1 AMENDMENT NO. 1 FILED ON April 17, 2008 FILE NO. 333-142100 On behalf of Petrosearch Energy Corporation (the “Company”), set forth below are the Company’s responses to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to the Company’s Amendment No. 1 to Form S-1 filed on April 17, 2008 (the “Form S-1”), which comments were contained in the Staff’s letter to the Company dated May 1, 2008 (the “Comment Letter”). For ease of reference, each comment contained in the Comment Letter is printed below in bold and is followed by the Company’s response in plain text. 1. Given the size of your offering relative to the number of shares outstanding held by non-affiliates, the nature of the offering and the selling security holders, the transaction appears to be a primary offering.Because you are not eligible to conduct a primary offering on Form S-3, and therefore not eligible to conduct the offering on a delayed or continuous basis under Rule 415(a)(1)(x), you must file a registration statement for the “resale” offering at the time of each conversion or exercise. At the time of such registration statement(s), you must identify the selling shareholders as underwriters and include the price at which the underwriters will sell the securities. RESPONSE: Under Rule 415(a)(1)(i), securities may be registered for an offering to be made on a continuous or delayed basis in the future, as long as the registration statement pertains onlyto “securities which are to be offered or sold solely by or on behalf of a person or persons other than the registrant, a subsidiary of the registrant or a person of which the registrant is a subsidiary.”The shares being registered in the Form S-1 are not being registered on behalf of the Company, but rather on behalf of the named Selling Stockholders, none of which is a subsidiary of the Company, or of which the Company is a subsidiary.Therefore, the Company respectfully submits that the sales to the Selling Stockholders are appropriately characterized as a secondary offering that is eligible to be made on a shelf basis under Rule 415(a)(1)(i) and does not constitute an indirect primary offering. In our determination of shares to be registered, we have applied the specific circumstances of our transactions to the factors identified by the Division of Corporation Finance in its Manual of Publicly Available Telephone Interpretations, Section D, Interpretation Number 29, as factors it considers in determining whether a secondary offering is in substance an indirect primary offering by an issuer.Given the totality of our circumstances, we believe that the registration of the shares complies with Rule 415(a)(1)(i).The Section D.29 Interpretation states, in relevant part, as follows: “The question of whether an offering styled a secondary one is really on behalf of the issuer is a difficult factual one, not merely a question of who receives the proceeds.Consideration should be given to how long the selling shareholders have held the shares, the circumstances under which they received them, their relationship to the issuer, the amount of shares involved, whether the sellers are in the business of underwriting securities, and finally, whether under all the circumstances it appears that the seller is acting as a conduit for the issuer.” Below is a discussion of each of these points which we believe supports our conclusion that the offering should be characterized as a traditional secondary offering, rather than an indirect primary offering: 1. “Consideration should be given to: (a)How long the selling shareholders have held the shares.With regard to the 2,146,913 shares of common stock issued to security holders, 1,500,000 (70%) of these shares have been held seventeen (17) months, 25,196 of these shares have been held thirteen (13) months, 157,407 of these shares have been held ten (10) months, 177,083 of these shares have been held seven (7) months and 287,227 of these shares have been held for more than four (4) months. With regard to the 3,000,000 shares sought for registration underlying the Convertible Note issued in February 2007 (“February Convertible Note”), the Holder of the February Convertible Note became eligible to convert any portion of the February Convertible Note as of February 7, 2008 (one year after the date of issuance).However, in light of the conversion terms and the interest rate payable on the February Convertible Note, thereis no incentive for the security holder to convert the February Convertible Note to shares of common stock in the near future. With regard to the 7,714,285 shares sought for registration underlying the Convertible Notes issued in November 2007 (“November Convertible Notes”), the Holders of the November Convertible Notes are eligible to convert any portion of the November Convertible Notes at any time prior to the maturity of the Notes.However, in light of the conversion terms and the interest rate payable on the November Convertible Notes, there is no incentive for the security holders to convert the Convertible Notes to shares of common stock in the near future. (The February Convertible Note and the November Convertible Note are herein referred to collectively as the “Convertible Notes”). Additionally, the decision to convert the shares underlying the Convertible Notes above, as well as the 14,332,860 shares underlying the warrants that are the subject of the registration statement will ultimately be dependent on theprice of the common stock of the Company.Although we are unable to definitively predict the time period that may elapse between the dates the Selling Stockholder acquires the underlying securities and the date upon which it may eventually sell or otherwise transfer the underlying securities, those transactions will certainly be subject to market risk. 2 Finally, it is management’s assertion that, the investment decision of 100% of the 27,194,058 shares sought to be registered directly related to the Company’s previously disclosed participation in the DDJET Partnership with ExxonMobil and another independent oil and gas company in the Barnett Shale project for which the Company had capital investment obligations at the time of the transactions.The Barnett Shale project is a long-term project that has significant growth potential over many years.Because the Company’s asset base is substantially weighted toward long-term growth assets and resource projects, management believes that the Selling Stockholders understand that, to fully realize the potential of their investment in the Company, they must consider their investment as long-term. Based on the foregoing, we respectfully submit that the Section D.29 Interpretation factor regarding how long the Selling Stockholders have held the shares and the nature of the investment decisions made by the Selling Stockholders supports a finding of a secondary offering and, therefore, the registration is eligible to be made on a shelf basis under Rule 415(a)(1)(i). (b)The circumstances under which the investors received the securities.The Company issued the shares, or the securities for which the underlying shares are to be issed, to be registered, in four separate transactions, as well as for the issuance of interest payments on two of the transactions.All four of the transactions representing 26,547,145 of the shares (greater than 97%) were issued in properly conducted and completed PIPE transactions and were fully negotiated by the parties and their counsel at arms’ length.The remaining share issuances (representing approximately 3% of the shares sought to be registered) involved issuance of securities for interest related to the Convertible Note transactions. Additionally, none of the derivative securities has a conversion or exercise price that floats or resets based on the market price of the Company’s common stock.Securities having these conversion or exercise price features have the potential to exert significant downward pressure on the market price of a company’s stock.The conversion price of the Convertible Note and the exercise price of all warrants are fixed (subject to customary adjustments) and therefore do not have the same potentially dilutive impact on the market for common stock. The Division of Corporation Finance Manual of Publicly Available Telephone Interpretations, Section 3S(b) (Supplement – March 1999) the “Section 3s(b) Interpretation”) states in relevant part as follows: “In a PIPE transaction (private-investment, public-equity), the staff will not object if a company registers the resale of securities prior to their issuance if the company has completed a Section 4(2)-exempt sale of the securities (or in the case of convertible securities, of the convertible security itself) to the investor, and the investor is at market risk at the time of filing of the resale registration statement.The investor must be irrevocably bound to purchase a set number of securities for a set purchase price that is not based on market price or a fluctuating ratio, either at the time of effectiveness of the resale registration statement or at any subsequent date.When a company attempts to register for resale shares of common stock underlying unissued, convertible securities, the staff’s PIPEs analysis applies to the convertible security, not to the underlying common stock.There can be no conditions to closing that are within an investor’s control or that an investor can cause not to be satisfied.” 3 Under the Section 3S(b) Interpretation, there are two significant criteria that must be met in order for the shares of common stock underlying convertible securitiesissued in a PIPE transaction to be properly registered for resale as a valid secondary offering.First the issuance of the convertible securities must have been made in a transaction exempt pursuant to Section 4(2) under the Securities Act.Secondly, the private placement must be “completed.”(SEE ALSO Black Box Incorporated, SEC No-Action Letter (June 26, 1990) regarding “completed” private placementtransactions). Section 4(2)-Exempt Sale The shares sought to be registered on behalf of the Selling Stockholderswere issued in exempt transactions pursuant to Section 4(2) of the Securities Act, based on the safe-harbor to Section 4(2) provided by Rule 506 of Regulation D promulgated under the Securities Act.This exemption was claimed on the basis that the transaction did not involve any public offering and the Selling Stockholders were all “accredited investors” as that term is defined in Rule 501(a) of Regulation D.Appropriate investment representations were obtained from each Selling Stockholder and certificates representing the shares were issued with the appropriate restrictive legends.The Company made appropriate Form D filings for each of the transactions.As a result the shares were issued in exempt transactions pursuant to Section 4(2) under the Securities
